Citation Nr: 1741206	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected right knee strain.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee strain.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as numbness, tingling and stiffness).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 2001 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In February 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Veteran has indicated that his low back disability and right hip disability are secondary to his service-connected right knee strain.  See Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  Accordingly, the Board has recharacterized the issues as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Right Hip Condition

The Veteran seeks entitlement to service connection for a right hip condition.  He asserts that he has a current right hip disability due to falling 15 feet from the side of a ship into a smaller boat, or in the alternative, as secondary to his service-connected right knee strain.  See October 2012 VA examination.

The Veteran was provided a VA hip examination in October 2012.  The October 2012 VA examiner interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with a right hip strain.  When providing an opinion as to whether the Veteran's right hip strain was related to his active service the October 2012 VA examiner stated "there is no objective evidence to connect the lumbar spine strain to any incident in service."  Therefore, the VA examiner failed to provide an opinion as to whether the Veteran's right hip strain is related to his active service.  Accordingly, the October 2012 VA examination is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, during the October 2012 VA examination, the Veteran indicated that his current right hip disability is secondary to his service-connected right knee strain.  The October 2012 VA examiner did not provide an opinion as to whether the Veteran's right hip strain is proximately due to, the result of, or chronically aggravated by the Veteran's service-connected right knee strain.  Therefore, the claim must be remanded so that the Veteran may be provided another VA examination.     

Service Connection for a Low Back Condition

The Veteran seeks entitlement to service connection for a low back condition.  He asserts that he has a current low back condition due to falling 15 feet from the side of a ship into a smaller boat, or in the alternative, as secondary to his service-connected right knee strain.  See October 2012 VA examination.  

The October 2012 VA examiner opined that the Veteran did not have a current low back disability.  However, the Veteran received a private medical examination in November 2015.  During the examination the Veteran was diagnosed with moderate degenerative disc disease at L5-S1, mild degenerative disc disease at L4-5 and small Schmorl's node in the anterior superior endplate of L5.  Therefore, the Veteran does have a current low back disability for VA purposes.  The Board therefore finds that the issue must be remanded in consideration of the low back conditions shown in the November 2015 private examination. 

Additionally, during the October 2012 VA examination, the Veteran indicated that his current low back disability is secondary to his service-connected right knee strain.  The October 2012 VA examiner did not provide an opinion as to whether any low back condition is proximately due to, the result of, or chronically aggravated by the Veteran's service-connected right knee strain.  Accordingly, the October 2012 VA examination is inadequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.  Therefore the claim must be remanded so that the Veteran may be provided another VA examination.  

Bilateral Carpal Tunnel Syndrome

The Veteran seeks service connection for bilateral carpal tunnel syndrome.  He asserts that his current bilateral carpal tunnel syndrome is due to taking apart and putting back together engines while in active service and due to the lengthy use of personal computers to create inspection reports.  See, February 2017 Board hearing transcript.  The Veteran's DD Form 214 reflects he received machinery technician training.   

The Veteran was provided a VA peripheral nerves examination in October 2012.  The October 2012 VA examiner interviewed the Veteran and conducted an in-person examination.  The examiner noted that he Veteran reported numbness, tingling, and stiffness in his hands.  The examiner provided a diagnosis of bilateral carpal tunnel syndrome and opined that "there is no objective evidence to connect this condition to any event or other cause in service."  The examiner provided no further opinion as to the likely etiology of the Veteran's diagnosed bilateral carpal tunnel syndrome.  

The Board finds the October 2012 VA examination report to be inadequate for decision-making purposes.  Specifically, the examiner provided no rationale for the opinion that the bilateral carpal tunnel syndrome is not related to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Moreover, the October 2012 VA examiner did not discuss the Veteran's credible assertions that he repeatedly used his hands as a machinery technician and for creating inspection reports.  As such, the Board finds that the October 2012 VA examiner's opinion is inadequate for decision-making purposes and the claim must be remanded so that a new VA examination may be obtained.  Barr, 21 Vet. App. at 312.        

Additionally, during the February 2017 Board hearing, the Veteran testified that he receives treatment for his bilateral carpal tunnel syndrome at the Boise, Idaho VA Medical Center, and at the Burns, Oregon VA Outreach Center.  Records associated with the treatment have not yet been obtained.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, those records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Boise VA Medical Center in Boise, Idaho and the Burns, Oregon Outreach Clinic in Burns, Oregon.

2.  Send the Veteran a notice letter regarding secondary service connection with regard to the issues of entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee strain, and entitlement to service connection for a right hip disability, claimed as secondary to service-connected right knee strain.

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disability.  Provide the record and a copy of this remand to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any right hip disability, to include a right hip strain, is related to the Veteran's active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the competent and credible lay statements of the Veteran.  Specifically, the Veteran has reported, and the service treatment records reflect, that he fell 15 feet from the side of ship into a smaller boat.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that any right hip disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected right knee strain.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any right hip disability was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected right knee strain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

4.  After completion of the first two remand directives, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed low back disability.  Provide the record and copy of this remand to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide diagnoses, either as shown in the record or on examination for each low back disability identified proximate to, or during, the appeal period.  The diagnoses should reflect consideration of the November 2015 private examination showing moderate arthritic changes at L5-S1, mild arthritic changes at L4-5, and a Schmorl's node in the anterior superior endplate of L5.

b)  For each diagnosed low back disability provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the competent and credible lay statements of the Veteran.  Specifically, the Veteran has reported, and the service treatment records reflect, that he fell 15 feet from the side of ship into a smaller boat.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any low back disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected right knee strain. 

d)  If not, whether it is at least as likely as not (50 percent or greater probability) that any low back disability was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected right knee strain.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

5.  After completion of the first two remand directives, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  Provide the record and copy of this remand to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral carpal tunnel syndrome had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion should reflect consideration of the Veteran's reports of repetitive use of the hands as a machinery technician and while creating inspection reports. 

6.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




